DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 
Acknowledgment 
Claims 1, 7, 9-10, 16 are amended and filed on 10/29/2021 and claims 3, 6, 8, 13, 17-18 are canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 9-12, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Chin et al. (US. 7,641,631B2) (“Chin”).
Re claim 1, Chin discloses a balloon catheter (Fig. 1, Fig. 2 and Figs. 4a-b) comprising: a balloon (30) attached to a distal portion of a tubular member (20 and 15, Fig. 1); the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube (tube between 20 and 31) having an inner lumen (lumen around 25) that accommodates a guidewire (25) which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39, Fig. 1, Fig. 2, Figs. 4a-b) extending between an interior of the balloon and an exterior of the balloon catheter (Fig. 1, Fig. 2, Figs. 4a-b); wherein a first interior surface of the purge passage (inner surface of 37, Fig. 4a) is a distal uninflatable portion of the balloon ( portion of 35 close  to 37) and a second interior surface of the purge passage is a swellable layer (38’, Fig. 4b, Col. 1, lines 5-15, hydrophilic material);  the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter (Fig. 2. Fig. 4a, open when there is air inside the balloon to be vented out); and a second closed configuration to prevent movement of fluid through the purge passage (Fig. 4b, wherein the liquid is inside the balloon, so it will be closed).
Re claim 2, Chin discloses wherein the purge passage has an elliptical shape when in the first open configuration (the circle is specific type of elliptical shape see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).
Re claim 4, Chin discloses wherein when an entirety of the purge passage is closed when in the second closed configuration (Fig. 4b).
Re claim 5, Chin discloses wherein a particular section of the purge passage is closed when in the second closed configuration (Fig. Fig. 4b).
Re claim 7, Chin discloses wherein the swellable layer is a hydrophilic material (38’, Col. 1, lines 5-15, hydrophilic material, Col. 8, lines 40-47).  
Re claim 9, Chin discloses wherein the swellable material swells upon exposure to liquid (38’, Col. 8, lines 40-47, Col. 8, lines 40-47).  
Re claim 10, Chin discloses a balloon catheter (Fig. 1, and Fig. 2, Fig. 4a-4b) comprising: a balloon (30) attached to a distal portion of a tubular member (20 and 15, Fig. 1); the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube having an inner lumen (tube between 20 and 31) that accommodates a guidewire (25) which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39) extending between an interior of the balloon and an exterior of the balloon catheter (39, Fig. 1, Fig. 2, Fig. 4a); wherein a first portion (inner surface of 37, Fig. 4a) of an interior surface of the purge passage is a distal uninflatable portion of the balloon ( the portion of 35 close to 37) and a second portion of the interior surface of the purge passage is a swellable layer (layer 38’ of Fig. 4a, Col. 1, lines 5-15, Col. 8, lines 40-47); the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter (Fig. 2, Fig. 4a); and a second collapsed configuration to prevent movement of fluid through the purge passage (Fig. 4b).
Re claim 11, Chin discloses wherein the purge passage has an elliptical shape when in the first open configuration (the circle is specific type of elliptical shape see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).  
Re claim 12, Chin discloses wherein the purge passage has a C or D cross-sectional shape when in the first open configuration (the half circle see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).   
Re claim 14, Chin discloses wherein the purge passage has a length, and an entire length of the purge passage is collapsed when in the second collapsed configuration (Fig. 4b).  
Re claim 15, Chin discloses wherein only a section of the purge passage is collapsed when in the second collapsed configuration (Fig. 4b).  
Re claim 16, Chin discloses a balloon catheter (Fig. 1, and Fig. 2, Fig. 4a) comprising: a balloon (30)  attached to a distal portion (40, Fig. 1) of a tubular member (20 and 15, Fig. 1);  388700-564-CON2the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube (20) having an inner lumen that accommodates a guidewire which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39) extending between an interior of the balloon and an exterior of the balloon catheter (39, Fig. 1, Fig. 2, Fig. 4a); wherein an upper interior surface  (inner surface of 37, Fig. 4a) of the purge passage is a distal uninflatable portion of the balloon (35 portion close to 37, Fig. 4a) and a bottom interior surface of  the purge passage is a swellable layer (layer 38’, Col, 1, lines 5-15 and Col. 8, lines 40-47); the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter (Fig. 2, Fig. 4a); and a second swelled configuration to prevent movement of fluid through the purge passage (Fig. 4b).   
Re claim 19, Chin discloses wherein the swellable material swells upon exposure to liquid (38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 4b).
Re claim 20, Chin discloses wherein the swellable material is hydrophilic (38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 4b).  
Response to Arguments
Applicant’s arguments, see remark, filed 10/29/2021, with respect to newly added limitation to claims 1, 10, 16.
The argument with regards to Follmer with regards to claim 1 have been fully considered and are persuasive. 
The argument with regards to Chin with regards to claims 1, 10, 16 with regards to Fig. 4a-4b have been fully considered and are not persuasive. 
The applicant argues in page 8 with respect to art Chin fails to disclose the new limitation of claims 1, 10, 16 that the interior surface of the passage of 39 is hydrophilic martial and not interior surface of purge is a distal uninflatable portion of the balloon. This is found not persuasive as the claims do not require an inner surface with a portion that has no swellable material and another portion made of swellable material. Also, the inner surface of 37 is considered a distal portion of balloon and layer 38’ is considered the swellable material. Note: in order to overcome the current rejection, the applicant is asked to further define the limitation “such as the purge passage formed between two surfaces: a first interior surface of an uninflatable balloon surface and a second interior swellable material surface”.
The argument in page 9 with regards to ease of the manufacturing. This is found not persuasive as it is not claimed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783   

/Lauren P Farrar/Primary Examiner, Art Unit 3783